Citation Nr: 1341618	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-18 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey 

THE ISSUES

1.  Entitlement to an initial, compensable rating for migraine headaches, prior to February 16, 2012.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches, from February 16, 2012.

3.  Entitlement to an initial, compensable rating for chronic cholecystitis, status post cholecystectomy, prior to April 11, 2012.

4.  Entitlement to a rating in excess of 10 percent for chronic cholecystitis, status post cholecystectomy, from April 11, 2012.

5.  Entitlement to an initial, compensable rating for right leg shin splints, prior to April 11, 2012.

6.  Entitlement to a rating in excess of 10 percent for right leg shin splints, from April 11, 2012.

7.  Entitlement to an initial, compensable rating for left leg shin splints, prior to April 11, 2012.

8.  Entitlement to a rating in excess of 10 percent for left leg shin splints, from April 11, 2012.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from October 2005 to April 2006, and from May 2006 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2008 and September 2008 rating decisions.  

In the June 2008 rating decision, the RO, inter alia, granted service connection for migraine headaches, left leg shin splints, right leg shin splints, and chronic cholecystitis, status post cholecystectomy, and assigned an initial noncompensable (0 percent) rating for each disability,.  It also denied service connection for sinusitis and adjustment disorder with depressive features, also claimed as depression and anxiety.  In the September 2008 rating decision, the RO granted a temporary total rating (TTR) from August 7, 2008 to September 30, 2008, for service-connected paravertebral myositis, based on surgical or other treatment necessitating convalescence.  In October 2008, the Veteran filed a notice of disagreement (NOD) with the assigned noncompensable disability ratings, the denials of service connection, and the length of time the TTR was assigned.  The RO issued a statement of the case (SOC) in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.  In a December 2009 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claims.  

In January 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal claims for higher initial ratings for sleep apnea and paravertebral myositis.

In August 2011, the Board denied the claim for an extension of his TTR for service-connected paravertebral myositis based on surgical or other treatment necessitating convalescence and remanded the remaining  claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In a September 2012 rating decision, the AMC granted a 30 percent disability rating for migraines, effective February 16, 2012.  At that time, the AMC also granted a 10 percent disability rating for chronic cholecystitis, status post cholecystectomy, effective April 11, 2012.   Additionally, in a December 2012 rating decision, the AMC granted 10 percent disability ratings for both right and left leg shin splints with chondromalacia patellae, effective April 11, 2012.  However, inasmuch as higher ratings are available for migraines, chronic cholecystitis, and right and left shin splints and the Veteran is presumed to seek the maximum available benefit for each disability, the Board has characterized the appeals pertaining to those matters as now encompassing items 1 through 8 as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2012 SSOC, the AMC continued to deny service connection for sinusitis and an adjustment disorder with depressive features.  The AMC also denied increased ratings for migraine headaches, chronic cholecystitis, and right and left shin splints.  The AMC then returned these matters to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  
A review of the documents in such file reveals that additional, pertinent VA medical records have been associated with that file.  The AMC does not appear to have reviewed that evidence (as documented in the December 2012 SSOC). Additionally,
there is no waiver of initial RO consideration of this evidence. Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  In the present case, the Board is remanding the Veteran's claims for additional development and consideration of those VA medical records.  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that additional RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters. 

The RO has associated with the Virtual VA electronic records storage system additional VA medical records that are potentially relevant to the Veteran's claims.  The RO last adjudicated the claims in a December 2012 SSOC, but did not indicate that it had considered those VA medical records.  Therefore, the Board must remand claims on appeal for RO readjudication in light of the additional evidence, and, if not fully favorable to the Veteran, for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304 (2013).

Additionally, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the present case, the Veteran contends that service connection is warranted for a psychiatric disorder.  As noted in the August 2011 Board remand, since July 2008, the Veteran has received treatment for variously diagnosed mental health disorders including depressive disorder, major depression, and adjustment disorder with depressive features.  Additionally, during his January 2011 Board hearing, he also claimed that he currently has bipolar disorder due to service and VA medical records in the Virtual VA claims file document that he has such a diagnosis.  

In August 2011, the Board noted that under 38 C.F.R. § 3.310(a) (2013), service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  The Veteran's current service-connected disabilities include: paravertebral myositis, left and right leg shin splints, sleep apnea, chronic cholecystitis, status post cholecystectomy, and migraine headaches.  The Board found that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would also be helpful in resolving this claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In February 2012, the Veteran underwent a VA mental disorders examination.  However, the examiner did not provide an opinion as to the etiology of the Veteran's psychiatric disorders or whether it was aggravated by a service-connected disability or disabilities.  Subsequently, the RO obtained a November 2012 addendum opinion.  Unfortunately, the February 2012 VA examiner again did not provide an etiology or aggravation opinion with the addendum opinion.  The RO then obtained a December 2012 VA medical opinion.  The December 2012 medical opinion, however, did not include an opinion as to whether the Veteran's psychiatric disorder was aggravated by a service-connected disability or disabilities.  Additionally, that opinion only addressed the question of service connection for major depressive disorder, whereas the Veteran has multiple psychiatric diagnoses for which he is claiming service connection.  

As such, the RO should arrange for the Veteran to undergo a current VA psychiatric examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as this claim, emanating from a claim for, and award of, service connection (an original claim) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
Prior to seeking the requested examination and opinions, to ensure that the record before the examiner(s) is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

VA medical records associated with the claims file since the August 2011 Board decision include a July 29, 2010 VA Social Work Note wherein the Veteran reported that he receives Social Security Administration  (SSA) disability benefits for a physical disability.  VA has a duty to obtain underlying medical records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the RO must contact SSA and obtain the Veteran's complete SSA records, including all underlying medical records in SSA's possession.

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico from May 2008 to September 2008 and December 2009 to December 2011.  Additionally, the Virtual VA claims file contains VA medical records from the Bay Pine VAMC/Ft. Myers VA Outpatient Clinic (VAOPC) from May 28, 2009 to March 2012 and the Columbia, South Carolina VAMC, from January 2012 to February 2012.  East Orange VAMC records from May 2012 to August 2012 are associated with the Virtual VA claims file.  Additionally, a July 31, 2012 VA medical record from the East Orange VAMC indicates that the Veteran had moved from Florida to New Jersey in March of that year and was receiving ongoing psychiatric treatment.  The Veteran thus appears to currently receive treatment from East Orange VAMC and more recent records likely exist.  Additionally, as previously noted, the RO has not considered the VA medical records in the Virtual VA claims file and such consideration is necessary.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from August 2012 for treatment at the East Orange VAMC and from February 2012 from the Columbia VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While these matters are on appeal, to ensure that all due process requirements are met, and that the record is complete, the Veteran should also be given another opportunity to present information and/or evidence pertinent to the claims on appeal, and he should be informed that he has a full one-year period for response. 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all outstanding, pertinent private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo one or more additional examination(s) in connection with physical disability claim(s))) prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, from the East Orange VAMC, from August 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Give the Veteran an opportunity to identify any healthcare provider(s) who have rendered treatment for any disability herein at issue. 

Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  Associate all records/responses received with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain that the Veteran has a full one-year period to respond (although VA may decide the claims within the one-year period). 

5.  After records from each contacted entity have been associated with the claims file and the RO has provided the appropriate notice, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.

The Veteran's entire claims file, to include a complete copy of this REMAND and copies of relevant Virtual VA records, must be furnished to the individual designated to examine the Veteran, and the report should include discussion of the Veteran's documented medical history and assertions.   

The examiner should clearly identify all psychiatric disability(ies) deemed to exist currently, or to have validly existed (even if currently resolved) at any point since the filing of Veteran's February 2008 claim-to include the Veteran's claimed depression, anxiety disorder, adjustment disorder and bipolar disorder.  

Then, with respect to each such diagnosed disability, the provider should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability; 

(a) had its onset in, or is otherwise medically-related to disease or injury during active duty service; or, if not, 

(b) was caused or is aggravated (worsened beyond natural progression) by service-connected disability or disabilities (paravertebral myositis, right and left leg shin splints, sleep apnea, chronic cholecystitis status post cholecystectomy, and/or migraine headaches).  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In rendering the requested opinions, the provider must consider and discuss all pertinent medical and lay evidence, to include the Veteran's service treatment records, VA medical records, the prior VA examination reports, the private medical records, and the Veteran's assertions regarding the development of his psychological symptoms in service, and any other pertinent lay assertions.  

The provider should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo one or more additional examination(s). if indicated), adjudicate the claims on appeal in light of all pertinent evidence (to include the VA medical records associated with the Virtual VA folder that were not previously considered and all other evidence added to the record since the last adjudication) and legal authority. 

9.  If any benefit sought on appeal is not granted, furnish to the Veteran and his representative an appropriate SOC that includes citation to and discussion of all additional evidence and legal authority considered, along with clear reasons and bases for all determinations, along with clear reasons and bases for all determinations, and afford them an appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



